HOOD, Chief Judge,
Retired, dissenting:
The claimant, then a resident of California, was hired by, paid by, and could have been discharged by, Management Services Company of California. Her work, consisting of a series of studies of three to ten days duration in 19 states, was done under a contract her employer had with the United States Department of Labor.
Having unsuccessfully made claim for unemployment compensation in California, Idaho (where she established a residence after leaving California), and Maryland (where the Unemployment Insurance Service Office was located before moving to the District of Columbia), she sought relief from the District of Columbia.
Although the Labor Department had some part in directing the work done by the claimant, the Appeals Examiner found that her services were basically directed and controlled by her employer from its California office. That finding has a factual basis in the record and this court should not disregard it. I would affirm.